Title: Charles F. Welles to Thomas Jefferson, [ca. 11 August] 1809
From: Welles, Charles F.
To: Jefferson, Thomas


            Respected Sir  Athens Feb. 29th ca. 11 Aug. 1809
            Of the two pieces of Poetry which I have ventured to enclose No 1. is an invective against yourself & No 2 is a Reply, written by the youth who intrudes on your leisure—I should have taken no notice of a Slander so weakly & miserably written on any other account than the credit & station of its Author whose name is Chas Miner (formerly Editor of the paper in which both pieces originally appeared) for the two last years the leading Federal member in our State Legislature & now an aspirant to a higher delegation. The Inhabitants of Luzerne & Lycoming were well pleased to see “a boy in his teens,” (seldom before an obtruder) step forth & rebuke a vain, presumtuous & overbearing pretender to Poetry Eloquence & a Seat in Congress.
            It is not solely from vanity that I present such a performance to such a judge as Thomas Jefferson must be; but with the view of obtaining some acknowledgment, if it be no more than a mere Receipt from the pen of him who was selected from the congregated wisdom of America
            “to rear
            A nation’s standard in its awful sphere”
            The Address of this is entirely private & the honor your letter will confer will be equally so—
            With veneration Your SonChas F. Welles
          